Citation Nr: 0719967	
Decision Date: 07/03/07    Archive Date: 07/13/07	

DOCKET NO.  05-20 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.   

2.  Entitlement to service connection for a dental disorder 
involving tooth number 8.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from June 1970 to 
December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.  The claim with respect to 
hearing loss is ready for appellate review.  

In June 2005, the RO issued a rating decision denying service 
connection for a dental disability involving tooth number 8.  
In March 2006, just prior to the claims folder being 
forwarded to the Board on the issue of hearing loss, the 
veteran submitted a statement which clearly constitutes a 
timely notice of disagreement with respect to the dental 
issue.  In accordance with Manlincon v. West, 12 Vet. 
App. 238, 240 (1999), the Board is required to remand this 
issue to the RO for the issuance of a Statement of the Case.  
That issue must be remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  The veteran is clearly shown to have had hearing loss 
disability at 4,000 Hertz for each ear at the time he was 
enlisted for service, there was no aggravation or permanent 
increase in severity of hearing loss at any time during 
service, and the veteran's current hearing loss is not shown 
by any competent clinical evidence to be related to any 
incident, injury, disease, or acoustic trauma which occurred 
during active military service.  




CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in March 2004, 
prior to the issuance of the initial adverse rating decision 
now on appeal from August 2004.  This notice informed him of 
the evidence necessary to substantiate his claim, the 
evidence he was responsible to submit, the evidence VA would 
collect on his behalf, and advised he submit any relevant 
evidence in his possession.  The service medical and 
personnel records were already on file.  Additional private 
medical records were collected.  The veteran was provided a 
VA audiometric examination.  The audiologist who conducted 
the examination was later provided the veteran's claims 
folder for review for the purpose of producing an opinion 
consistent with VCAA at 38 U.S.C.A. § 5103A(d).  All known 
available medical records have been collected for review, and 
the evidence does not suggest nor does the veteran contend 
that there remains any additional outstanding evidence which 
has not been collected for review.  VCAA is satisfied.  
38 C.F.R. §§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system (interpreted to 
include sensorineural hearing loss) which are shown to have 
become manifest to a compensable degree within one year from 
the date of service separation.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(d).  

For VA purposes, impaired hearing will not be considered to 
be a disability until and unless the auditory thresholds in 
any of the relevant frequencies for speech at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz (cycles per second) is 40 
decibels or greater, or when the auditory thresholds for at 
least three of these relevant frequencies are 26 decibels or 
greater, or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385.  
Additionally, the US Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that threshold levels above 20 
decibels indicate at least some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Analysis:  The veteran is shown to have served during his 
approximately 18 months of military service as an artillery 
crewman.  His physical examination for enlistment in 
June 1970 showed entirely normal hearing at all decibel 
thresholds tested for speech, except there was clearly 
recorded a pure tone decibel threshold for the right ear of 
50 decibels and for the left ear of 55 decibels at 4,000 
Hertz.  There are no complaints, findings, treatment or 
diagnosis for hearing loss or any other form of disease or 
infection of the ears at any time during military service.  
The physical examination for service separation in 
November 1971 again noted that all pure tone decibel 
thresholds tested for speech were essentially normal, except 
that the decibel thresholds for the right ear were 60 and for 
the left ear were 55, again at 4,000 Hertz.  A high frequency 
hearing loss was noted at the time of the separation 
examination.  

There is no indication that the veteran sought or required 
any form of clinical treatment for hearing loss for many 
years after service separation.  The first objective evidence 
indicating that the veteran sought post-service audiometric 
evaluation was some 28 years after service separation in 
November 1999.  At that time, he was shown to have hearing 
loss disability bilaterally from 1,000 to 4,000 Hertz.  

However, records associated with his private audiometric 
examination clearly reveal that the veteran, who worked for 
"NSP," was in the process of asserting a workman's 
compensation claim with respect to both hearing loss and 
tinnitus against this post-service employer.  The veteran had 
apparently worked many years after service as a lineman 
electrician, and he reported that his employer had in the 
past periodically checked their employees' ears for hearing 
loss, but this had been stopped for a number of years.  He 
reported that he did have some signs of hearing loss on the 
last test his post-service employer had performed.  This 
record specifically stated that the veteran "denies 
significant history of noise exposure other than work."  He 
reported that he had hunted a bit in the past but not much 
and that he had no other significant noise exposure.  
Examination of the ears was otherwise normal.  The veteran 
was at that time fitted for and provided hearing aids in 
association with his claim for Workman's compensation for 
hearing loss and tinnitus attributable to his longstanding 
post service employment.  

Later private audiometric examination in February 2003 
confirmed a rapidly downsloping sensorineural hearing loss at 
and above 1,000 Hertz.  Records associated with this second 
private audiometric examination continue to discuss the fact 
that the veteran's hearing loss disability was the subject of 
a Workman's compensation claim against his post-service 
private employer.  These records note that "oft times he is 
in a very noisy environment where ear protection is 
required."  

In June 2004, the veteran was provided a VA audiometric 
examination which revealed that the veteran had sensorineural 
hearing loss at 2,000, 3,000, and 4,000 Hertz bilaterally, 
with speech discrimination scores of 84 percent for the right 
ear and 80 percent for the left.  The VA audiologist wrote 
that given there was no audiometric data at service 
separation, by history, current hearing loss was likely 
related to acoustic trauma exposure during military service.  

The RO reviewed this VA audiometric examination and returned 
it to the VA audiologist together with the veteran's claims 
folder for further review.  This was completed by the VA 
audiologist in January 2005.  Having discovered that there 
indeed was a service separation audiometric examination, the 
VA audiologist reported that the difference between the two 
audiometric examinations conducted during service at 
enlistment in June 1970 and separation in December 1971 "was 
within the normal test re-test variability in audiometric 
evaluations."  He concluded that there was no evidence of 
threshold shift due to noise exposure in the separation 
audiogram of November 1971.  He reported that his initial 
opinion that current hearing loss related to service was 
incorrect.  He reported that hearing impairment observed at 
service separation was not likely related to service, and 
that the veteran's hearing sensitivity, reflected by both his 
service enlistment and separation examinations, was not 
affected by military service.  

The Board finds that a clear preponderance of the evidence on 
file is against the veteran's claim for service connection 
for bilateral hearing loss attributable to the acoustic 
trauma of his military occupation of artillery crewman during 
his approximate 18 months of military service.  The Board 
notes that the veteran had no overseas or combat service.  
Although the pure tone decibel thresholds at enlistment and 
separation showed some slight increases at some of the 
relevant frequencies for speech, the only competent clinical 
opinion on file reported that these slight differences were 
clearly within the normal variability inherent in all 
audiometric testing.  

Additionally, the fact that the veteran clearly had hearing 
loss disability for VA purposes at 4,000 Hertz bilaterally 
was certainly documented and noted in the service enlistment 
examination, so there can be no presumption of sound 
condition at the time the veteran was enlisted for service in 
June 1970.  Eighteen months later at service separation, 
although there were several slight increases at the pure tone 
decibel thresholds for speech, hearing was still entirely 
normal below 20 decibels at all tested frequencies, except 
for both ears at 4,000 Hertz, and hearing had clearly been 
abnormal at the time of service enlistment for both ears at 
4,000 Hertz.  Again, upon review of this objective 
audiological evidence at both enlistment and separation, the 
VA audiologist found that there was in fact no evidence of 
any threshold shift due to noise exposure during the 
veteran's 18 months of service.  There is certainly no 
evidence in the years immediately following service that the 
veteran ever sought or required any treatment for chronic 
hearing loss.  

Some 28 years after service separation in 1999, the private 
audiometric examination on file reveals that the veteran had 
successfully prosecuted a Workman's compensation claim for 
both bilateral high frequency hearing loss and tinnitus 
against his long time post-service private employer based 
upon a well documented loud noise environment.  This 
Workman's compensation claim was apparently successful, in 
that the veteran was being provided hearing aids by Workman's 
compensation coverage in 1999, and again in 2003.  This 
documentation clearly referred to multiple, periodic post-
service audiograms provided by the veteran's post-service 
employer, but the veteran did not provide this evidence to 
VA, or provide a properly completed medical release so that 
VA could collect this evidence for consideration. 

The veteran may indeed have been exposed to some degree of 
acoustic trauma during his 18 months of military service from 
1970 to 1971, but the objective audiometric examinations on 
file from enlistment and separation do not, according to the 
only clinical opinion on file, constitute objective evidence 
of an increase in hearing loss disability, or an aggravation 
of preservice hearing loss.  However, the veteran is 
certainly shown to have 20 or more years of post-service 
employment in a loud noise environment.  The veteran entered 
and separated a short period of military service with hearing 
loss disability only at 4,000 Hertz, without significant 
evidence of identifiable aggravation.  Hearing loss 
disability at 4,000 Hertz bilaterally existed prior to 
service, and hearing loss disability at other decibel 
thresholds for speech is shown by a preponderance of the 
evidence to be attributable to a loud noise environment in 
post-service occupational exposure.  

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  


REMAND

As noted in the introduction, the RO issued a rating decision 
in June 2005 denying service connection for a dental 
disability of tooth number 8.  Within one year after the 
issuance of that rating decision, the veteran filed a 
statement disagreeing with the denial of service connection 
for disability involving tooth number 8 in March 2006.  

Where a claimant has submitted a timely notice of 
disagreement as to an issue, but a Statement of the Case with 
respect to that issue has not been furnished, the Board is 
required to remand, rather than refer, that issue to the RO 
for the proper production of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238, 240 (1999).  

Accordingly, the case is REMANDED to the RO for the following 
action:  

The RO should again review the evidence 
on file and if the benefit sought cannot 
be allowed, the RO must issue a Statement 
of the Case on the issue of entitlement 
to service connection for a dental 
disability involving tooth number 8.  In 
the ordinary course, the veteran must be 
informed that he still must file a timely 
Substantive Appeal should he desire to 
perfect an appeal of this issue to the 
Board.  Should a timely VA Form 9 be 
filed in response to this Statement of 
the Case, the appeal should then be 
returned to the Board after compliance 
with all appellate procedures.  The 
veteran need do nothing until further 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


